tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date oct person to contact identification_number contact telephone number telephone ein uil certified mail -return receipt requested dear this is a final revocation letter as to your exempt status under sec_50 i c of the internal_revenue_code our favorable determination_letter to you dated november 20xx recognizing you as an organization described in sec_501 c is hereby revoked effective january 20xx the revocation of your exempt status was made for the following reasons treas reg section l50l c -l d l ii provides that an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest you are operated for the benefit of private interests of a particular and specified_individual as such you failed to meet the requirements of l r c sec_501 c and sec_1 50l c -l d l ii in that you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_50 i c contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code cllcctivc january l 20xx you arc required to fi lc federal_income_tax returns on form_1120 because you are a private_foundation as of the effective date of revocation you are considered to be a taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the tiflh month after the end of your annual_accounting_period processing of income_tax retums and assessment of my taxes due will not be delayed should a petition f_r declaratory_judgment be tiled under sec_7428 of the internal_revenue_code lfyou decide to contest this determination in court you must initiate a suit for declaratory i u d g rn en in the united_states 'rax court the united_states claim court or the district_court of the united_states for the district of columbia before the 9l't day alter the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate form regarding tiling petitions for declaratory_judgment by rdctting to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the f llowing addresses united_states tax_court second street nw washington dc us court of federal claim sec_71 madison place nw washington dc u s district_court for the district of columbia constitution ave nw washington dc you also have the right to contact the otlice of the taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers taxpayer_advocate assistance cannot be used as a substitute for established irs procedures fonnal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to tile a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets promptand properhandling you may calll-877-777-4778 and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service local taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosures publication envelope sincerely yours f j lh stephen a martin director i eo examinations department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division golden gate avenue ms sf san francisco california d te april1 taxpayer ldentiflctltlon number fonn tax_year s ended person to conblc t lid nwnber contact numbers manager's name id number manager's contact number response due d te certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_50l c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - section and retum it to the contact person at the address listed above unless yon have already provided ns a signed fotm we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratmy judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date ofthis letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter ifyou are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office ofthe taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office ofthe taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f addendum to letter this letter contains two reports one of which proposes revocation of your tax exempt status and the other of which proposes code sec_507 termination_tax if you agree to the termination_tax please sign and return form 870-e otherwise see above for instructions for preparing a protest form 886-a rev date name of taxpayer issues explanation of items tax identification_number schedule number or exhibit year period ended 20xx should the exempt status of the insubstantial purpose of the foundation is to benefit specific designated individuals under sec_50l c be revoked because a more than does the termination_tax oflnternal revenue code sec_507 apply to the facts in a letter from of opportunities in higher education at the college and university level which four needed sic children two whose identities were not provided suggested would be named the and cpa to an unknown recipient dated june 20xx requested assistance on behalf wanted to create a private_foundation to assist needed children in obtaining educational wanted to contribute at least dollar_figure in the letter stated the children of a longtime friend of to the foundation had identified and dated june 20xx the unknown author stated what was required to establish a in a letter from an unknown author to private_foundation the seventh paragraph of the letter state your letter indicated that donees of scholarship funds while this is good and proper it is to be noted that the purpose of a nonprofit foundation cannot be to inure to the private benefit of any person as a result these identified scholars cannot be identified in the applications and their eventual award of a scholarship from tax-exempt funds cannot be promised guaranteed or assured the award of scholarships will be according to the purposes and policies as created by provisions of the application and the restrictions of federal and state tax agencies regulating private_foundations and followed by the foundation administrator using them and the has already identified potential a similar letter dated the same day and including a similar paragraph was sent to signed and dated by on august 20xx and a copy was annotated so agreed in a letter dated july 20xx from your decision to abandon the private_foundation in favor of educational savings accounts the private_foundation allows you to deduct your contribution against your income taxes your proposed dollar_figure approximately dollar_figure you will not receive any income_tax deduction or tax savings for funding educational savings accounts contribution would have provided you a tax savings of stated i am writing you to express my concern about to on or about september 20xx the internal_revenue_service received form l application_for recognition of exemption under code sec_50 l c for the established to provide scholarships to children in the for advance approval of its grant making procedures under sec_4945 of the internal_revenue_code the application showed that the organization was a private_foundation area and that the application intended to be considered a request the internal_revenue_service issued letter to the organization dated november 20xx recognizing it as exempt under sec_50l c of the internal_revenue_code it determined that the organization was a private_foundation within the meaning of sec_509 of the code it also approved the grant making procedures under sec_4945 l and g of the code the approved grant making procedures provided that scholarships would be given to exemplary students in the area and would be paid directly to the school the students attended the amount distributed would be 5-l of the trust each year probably a minimum ofdollar_figure and would consist of one large scholarship of approximately dollar_figure with medium and smaller amounts ofdollar_figure and dollar_figure on february 20xx the directors of scholarship from dollar_figure to dollar_figure it also voted to solicit scholarship applications from a coordinator at voted to amend the bylaws to increase the maximum annual on april27 20xx the directors of the a scholarship the minutes did not state the amount of the scholarship applicant was voted to select applicant from applicants to receive in their minutes form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanation of items tax identification_number schedule number or exhibit year period ended 20xx the board stated though some were easy to pass on they were close and challenging among the top contenders each board member had the unidentified applicants' packets in front of them during the discussion the lengthy discussion finally resulted in one young man being the choice of all the board members present went on record as saying award and be able to go on to college something was never able to do has got to be smiling to think this deserving young man would receive the president and step-daughter of on july 20xx the directors of the set up for by his parents they directed that a letter requesting dollar_figure be disbursed be sent to the voted to disburse the scholarship award to a college fund account on august 20xx a check was made out fordollar_figure signed by of the it was endorsed by weredollar_figure from the payable to and and cleared on september 20xx after payment of the check the assets in a letter to the internal_revenue_service dated november 20xx stated it was my step father's intention to have the initialdollar_figure leadership civic involvement strong core values ofbeing of contribution and top academic achievement his favorite quotation was from eric berne m d founder of the international transactional analysis association 'there is not much hope for mankind in general but for a select few therein lies the salvation of mankind ' he contributed be invested in deserving youth who showed outstanding shortly before his death he asked that if there were ever a select few that he could make a big impact upon then that is how he wanted the foundation to operate he was more interested in getting the monies to deserving youth than having a year old legacy we think we identified such a young person and voted to change our parameters accordingly significantly last year we awarded dollar_figure in that the pool was not as impressive in information document requests dated january 20xx march 20xx august 20xx and october 20xx the internal_revenue_service asked for documents showing that the organization had followed its approved procedure for awarding scholarships and for copies of the applications in a letter dated november 20xx the organization stated that the applications totaled pages and were too voluminous to copy but that they would be sent by e-mail on november 20xx the internal_revenue_service received a cd and a flash drive that presumably contained these documents however the file that was supposed to contain the documents was missing from the cd and the flash drive the internal_revenue_service notified the organization in an information_document_request dated january 20xx that the documents were missing from the cd and the flash drive but did not receive a response law sec_50l c provides for exemption from tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office i t reg sec_1 c -l d l ii provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanation of items tax identification_number schedule number or exhibit year period ended 20xx private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_57_449 1957_2_cb_622 stated that a bequest that provided a benefit to all individuals who were enrolled as students in a particular school as of a particular date was not deductible by a decedent's_estate because the bequest did not benefit a general class in 326_us_279 the court stated that the presence of a single substantial nonexempt purpose precludes exempt status for an organization regardless of the number or importance of the exempt purposes code sec_507 provides that there is hereby imposed on each organization which is referred to in subsection a a tax equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 c status of such foundation or the value of the net assets of such foundation code sec_507 provides that the status of any organization as a private_foundation shall be terminated only if with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g code sec_507 g provides that 'the secretary may abate the unpaid portions of the assessment of any_tax imposed by subsection c or any liability in respect thereof if- the private_foundation distributes all of its net assets to one or more organizations described in section l70 b i a other than in clauses vii and viii each of which has been in existence and so described for a continuous period of at least calendar months government's position after being advised that the foundation would save dollar_figure in taxes initially intended to benefit four designated individuals but established the the application_for recognition of exemption for the foundation provided for scholarships to be provided to children in the area the approved grant making process envisioned several scholarships per year in amounts from dollar_figure to dollar_figure it strains credibility to believe that the first winner of the scholarship chosen from applicants in a process that the board stated was close and challenging and conducted by choosing among unidentified applicants was precisely the first individual originally designated by as an object of his benevolence we note also that instead of distributing to percent of the trust to several recipients as stated in the organization's application_for recognition of exemption the board chose to distribute approximately a quarter of the trust to a single individual this individual thus received an amount which was the same as what he would have received under designated individuals original plan to provide dollar_figure to four stated that it had been her stepfather's intent to be particularly generous to exceptional individuals even if this would deplete the assets of the foundation we note that the board_of directors voted to increase the maximum amount of the award to dollar_figure at the same time they started to solicit scholarship applications prior to any time they could have determined that an applicant was especially exceptional accordingly ' is the reverse of their actual process they voted to change their parameters prior to having identified such a young person statement that we think we identified such a young person and voted to change our parameters the actual course of events shows that a more than insubstantial purpose of the was to benefit one or more designated individuals since providing a benefit to designated individuals is not a charitable purpose under form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanation of items tax identification_number schedule number or exhibit year period ended 20xx sec_50l c of the internal_revenue_code and the presence a single substantial nonexempt purpose precludes exempt status for an organization the exempt status of the should be revoked taxpayer's positions the organization has indicated that it will agree to revocation of its exempt status and furthermore will distribute its net assets as described in code sec_507 conclusion since a more that insubstantial purpose of the status of the organization under sec_50l c of the internal_revenue_code is revoked effective january 20xx if the organization provides documentation that it has distributed its net assets as described in code sec_507 the tax of sec_507 c will not apply the organization should file form_1120 for calendar years 20xx and subsequent with a final return filed for the year in which it distributes its net assets is to benefit designated individuals the exempt form 886-a catalog number20810w page publish no irs gov department of the treasury-internal revenue service
